AMENDMENT NO. 1
TO
EMPLOYMENT CONTRACT

THIS AMENDMENT NO. 1 TO EMPLOYMENT CONTRACT (“Amendment”) is made and entered
into as of May 11, 2006, by and among Odimo Incorporated, a Delaware corporation
(“Odimo”) and Jeffrey Kornblum (“Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into that certain Employment
Contract dated as of July 12, 2004 (the “Employment Contract”); and

WHEREAS, the Company and the Employee desire to amend the Employment Contract as
set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions contained herein, the parties hereby agree as follows.

1. Amendment to Recital. The second recital of the Employment Contract is hereby
amended and restated in its entirety as follows:

“B. Subject to the terms and conditions of this Contract, Employee is the
President and Chief Executive Officer of Employer.”



  2.   Amendment to Article III.

Article III of the Employment Contract is hereby amended and restated in its
entirety as follows:

“Article III — Duties

A. In General. Upon the terms and subject to the conditions of this Contract,
Employer hereby employs Employee and Employee hereby accepts such employment
with Employer for the term of this Contract as the President and Chief Executive
Officer of Employer. Employee shall have the powers and duties with respect to
Employer’s business interests (the “Businesses”) as set forth in the Bylaws of
Employer for its Chief Executive Officer and President and such other executive
and managerial duties as normally associated with such positions, subject to the
direction of the Board of Directors in accordance with the reasonable policies
adopted from time to time by the Board of Directors and communicated by written
notice to Employee (the “Duties”). During the term of this Contract and subject
to Article III.D below, Employee shall devote substantially all of Employee’s
business time, attention, skill and efforts to the faithful performance of the
Duties.

B. Place of Performance. The Duties shall be performed in Sunrise, Florida,
except for such travel in the ordinary course of Employer’s business as may from
time to time be reasonably required. Employee’s principal place of business
shall be at the executive offices of Employer in Sunrise, Florida.

C. Delegation. Notwithstanding anything to the contrary contained in this
Article III, Employee shall have the right and authority to delegate
responsibility to one or more personnel as Employee deems appropriate, and is
hereby authorized to hire on behalf of Employer additional agents, employees and
other representatives which in Employee’s reasonable opinion are necessary to
handle the affairs of Employer, and to terminate the employment of any and all
agents, employees and other representatives of Employer, other than appointed
officers of Employer, the termination of whom shall be subject to the prior
approval by Employer’s Board of Directors.

D. Other Activities. Employee shall use Employee’s best efforts for the benefit
of Employer by whatever activities Employee reasonably deems appropriate to
maintain and improve Employer’s standing in the community generally and among
other members of the industries in which Employer is from time to time engaged,
including such entertaining for business purposes as Employee reasonably
considers appropriate. Employee shall not, without the approval of the Board of
Directors of Employer, render services of a business nature to any other person
or entity, if such activities would interfere with the performance of Employee’s
Duties as required under this Contract or otherwise prevent Employee from
devoting substantially all of Employee’s business time, attention, skill and
efforts to the performance of Employee’s Duties as required under this Contract.
Subject to the foregoing limitations, the following activities shall be deemed
to be permissible: (i) owning or managing real or personal property owned by
Employee or Employee’s family members; (ii) owning any business which does not
compete, directly or indirectly, with Employer; and (iii) holding directorships
or similar positions in any organization which is not competing with Employer
and which is approved by the Board of Directors of Employer.”

2. Other Provisions. All other provisions of the Employment Contract , other
than Article III, shall remain in force and effect and shall remain unaffected
by this Amendment.

1

IN WITNESS WHEREOF, the parties hereto have hereunto set their respective hands
as of May 11, 2006.

ODIMO INCORPORATED

By: /s/ Alan Lipton
Name: Alan Lipton
Title: Chairman of the Board


JEFFREY KORNBLUM

/s/ Jeffrey Kornblum

2